This action was commenced in the district court of Marshall county, Okla., by defendant in error, L.M. Langley, against the plaintiff in error, Fred A. Chapman, and others, for foreclosure of tax sales certificates under chapter 12 of Session Laws of 1925. Upon the trial of the cause, judgment was rendered in the trial court in favor of defendant in error herein, and against Fred A. Chapman, plaintiff in error here, who was one of the defendants below. From the judgment so rendered, plaintiff in error has appealed.
The cause is controlled by the holding of this court in the case of Casner et al. v. Meriwether, 152 Okla. 246,4 P.2d 19, wherein this court held chapter 12, Session Laws 1925, unconstitutional and void. To the same effect is Leekley v. Olsen, 159 Okla. 109, 14 P.2d 382.
The judgment is therefore vacated, set aside, and held for naught, and the cause is remanded to the trial court, with directions to dismiss the cause. *Page 131 
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, BAYLESS, and BUSBY, JJ., concur. OSBORN, J., absent.